DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.

Claim Interpretation
Absent any specific definition, the plain and ordinary meaning of the term “up to” is utilized for examination purposes.  According to dictionary.com, the term “up to” is defined as “as far as or approaching a certain point.”

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujioka (US 2010/0312206).
With reference to claim 1, Fujioka discloses an absorbent article (1), comprising:
 an absorbent element (31) obtained by wrapping an absorbent body in a wrapping sheet (32),
the absorbent body being obtained by mixing and accumulating fibers and high (i.e., super) absorbent polymer particles [0050], the absorbent body having a first face side and a second face side positioned opposite the first face side (see annotated figure 1 below);
  the wrapping sheet (32) including an intermediate part and two side parts extending from the intermediate part in a width direction (see annotated figure 3) wherein the intermediate part is located on the second face side of the absorbent body and both side parts are folded back to the first face side of the absorbent body (figure 3), and wherein distal ends of both side parts of the wrapping sheet are overlapped at the first face side of the absorbent body to form a connecting portion (see annotated figure 3 below), 
wherein a whole part of an internal surface of the wrapping sheet facing the absorbent body is bonded to an external surface of the absorbent body through a hot melt adhesive (36), and 

wherein the absorbent body further comprises two narrowing portions (33) forming by narrowing both sides of the absorbent body toward a center side in the width direction at an intermediate portion in a front-back direction of the absorbent body (figures 6-7) and
[AltContent: textbox (intermediate part)][AltContent: arrow]
[AltContent: textbox (second face side)][AltContent: arrow][AltContent: textbox (side part)][AltContent: textbox (side part)][AltContent: ][AltContent: ][AltContent: textbox (first face side)][AltContent: arrow][AltContent: textbox (connecting portion)][AltContent: arrow]
    PNG
    media_image1.png
    499
    897
    media_image1.png
    Greyscale


The difference between Fujioka and claim 1 is the explicit recitation that the hot melt adhesive bonding the wrapping sheet and the absorbent body together in the first region (i.e., side parts) and the second region (second face side) extends up to (i.e., as far as or approaching) both narrowing portions in the width direction.
Fujioka provides a wrapping sheet (32) which encompasses the absorbent body (31) wherein the absorbent body has narrowing portions (33) as shown in 5.
Fujioka also discloses that Figure 5 is a variation of Figure 1 and that Figure 3 is a cross section of Figure 1 [0021-0025]. Fujioka discloses left and right edges of the wrapping sheet (32) are folded to face the lower surface (as shown in figure 3) and that areas (34) of the structure in which the absorbent (31) is not present may be cut away as set forth in [0051].
As such, it would have been obvious to one of ordinary skill in the art to provide the hot melt adhesive of the first and second region up to narrowing portions as claimed because Fujioka suggests encompassing the absorbent and cutting away areas of the sheet to conform with the absorbent body thereby providing hot melt adhesive areas (36,37,38) at least adjacent to, or approaching, narrowing portions as shown in figure 3 where adhesive areas (36,37,38) extend to the edge of the absorbent which is the same area encompassing the narrowing portion after excess areas (34) are cut away.


With respect to claim 2, Fujioka teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Fujioka and claim 2 is the explicit recitation that the fibers and high absorbent polymer particles have a specific weight ratio.
It would have been obvious to one of ordinary skill in the art to modify the weight ratio of fibers to high absorbent polymer particles as desired because Fujioka discloses that the amount of absorbent materials used may be mixed according to necessity as set forth in [0050].
As to claim 5, Fujioka discloses an absorbent article wherein in the first region,  the number of stacked hot melt adhesive layers is larger than the number on second region (i.e., second face side) as shown in figure 1 where the bottom side has 3 layers of adhesive and the top side has one. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (US 2010/0312206) and further in view of Terada et al. (US 2006/0122573)
With respect to claim 4, Fujioka teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Fujioka and claim 4 is the provision that the article includes a slit penetrating the absorbent body in a thickness direction extends in the 
wherein the first region includes a whole part of the slit in the width direction. 
	Terada et al. (hereinafter “Terada”) teaches an absorbent article that includes a includes a slit penetrating the absorbent body in a thickness direction extends in the front-back direction at an intermediate portion of the absorbent body in the width direction (figure 1), which would include the first region as disclosed by Fujioka which is the region corresponding to the central region at the first face side (i.e., bottom) as claimed as discussed in the rejection of claim 1.
 
	It would have been obvious to one of ordinary skill in the art to provide the absorbent structure of Fujioka with the slit as taught by Terada in order to provide the article with improved liquid absorbency as taught by Terada in [0001].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hot melt adhesive layer fully extending in the width direction to both narrowing portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The arguments are more specific than the claim language.  As set forth in the rejection, the term “up to” is defined as “as far as or approaching”. This requires the adhesive to approach the narrowing portions not necessarily to encompass them as the argument suggests. Nonetheless, the new interpretation of the Fujioka reference as applied in the rejection of claim 1 continues to meet the limitations as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781